

117 HR 769 IH: Rural Maternal and Obstetric Modernization of Services Act
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 769IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Mr. Newhouse (for himself, Mrs. Axne, Ms. Roybal-Allard, Ms. Herrera Beutler, Mr. Latta, Mr. Cole, Ms. Craig, Mr. Balderson, Mr. Morelle, Mr. O'Halleran, and Mrs. Hinson) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to improve obstetric care in rural areas.1.Short titleThis Act may be cited as the Rural Maternal and Obstetric Modernization of Services Act or the Rural MOMS Act.2.Improving rural maternal and obstetric care data(a)Maternal mortality and morbidity activitiesSection 301 of the Public Health Service Act (42 U.S.C. 241) is amended—(1)by redesignating subsections (e) through (h) as subsections (f) through (i), respectively; and(2)by inserting after subsection (d), the following:(e)The Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall expand, intensify, and coordinate the activities of the Centers for Disease Control and Prevention with respect to maternal mortality and morbidity..(b)Office of Women's HealthSection 310A(b)(1) of the Public Health Service Act (42 U.S.C. 242s(b)(1)) is amended by inserting sociocultural (race, ethnicity, language, class, income), including among American Indians and Alaska Natives, as such terms are defined in section 4 of the Indian Health Care Improvement Act, and geographic contexts, after biological,.(c)Safe motherhoodSection 317K(b)(2) of the Public Health Service Act (42 U.S.C. 247b–12(b)(2)) is amended—(1)in subparagraph (L), by striking and at the end;(2)by redesignating subparagraph (M) as subparagraph (N); and(3)by inserting after subparagraph (L), the following:(M)an examination of the relationship between maternal health services in rural areas and outcomes in delivery and postpartum care; and.(d)Office of Research on Women's HealthSection 486 of the Public Health Service Act (42 U.S.C. 287d) is amended—(1)in subsection (b)—(A)by redesignating paragraphs (4) through (9) as paragraphs (5) through (10), respectively;(B)by inserting after paragraph (3) the following:(4)carry out paragraphs (1) and (2) with respect to pregnancy, with priority given to deaths related to pregnancy;; and(C)in paragraph (5) (as so redesignated), by striking through (3) and inserting through (4); and(2)in subsection (d)(4)(A)(iv), by inserting , including maternal mortality and other maternal morbidity outcomes before the semicolon.3.Rural Obstetric Network GrantsThe Public Health Service Act is amended by inserting after section 317L–1 (42 U.S.C. 247b–13a) the following:317L–2.Rural Obstetric Network Grants(a)In generalFor the purpose of enabling the Secretary (through grants, contracts, or otherwise), acting through the Administrator of the Health Resources and Services Administration, to establish collaborative improvement and innovation networks (referred to in this section as rural obstetric networks) to improve outcomes in birth and maternal morbidity and mortality, there is appropriated to the Secretary, out of any money in the Treasury not otherwise appropriated, $3,000,000 for each of fiscal years 2022 through 2026. Such amounts shall remain available until expended.(b)Use of fundsAmount appropriated under subsection (a) shall be used for the establishment of collaborative improvement and innovation networks to improve maternal health in rural areas by improving outcomes in birth and maternal morbidity and mortality. Rural obstetric networks established in accordance with this section shall—(1)assist pregnant women and individuals in rural areas connect with prenatal, labor and birth, and postpartum care to improve outcomes in birth and maternal mortality and morbidity;(2)identify successful prenatal, labor and birth, and postpartum health delivery models for individuals in rural areas, including evidence-based home visiting programs and successful, culturally competent models with positive maternal health outcomes that advance health equity;(3)develop a model for collaboration between health facilities that have an obstetric health unit and health facilities that do not have an obstetric health unit;(4)provide training and guidance for health facilities that do not have obstetric health units;(5)collaborate with academic institutions that can provide regional expertise and research on access, outcomes, needs assessments, and other identified data; and(6)measure and address inequities in birth outcomes among rural residents, with an emphasis on Black and American Indians and Alaska Native residents, as such terms are defined in section 4 of the Indian Health Care Improvement Act.(c)Requirements(1)EstablishmentNot later than October 1, 2022, the Secretary shall establish rural obstetric health networks in at least 5 regions.(2)DefinitionsIn this section:(A)Frontier areaThe term frontier area means a frontier county, as defined in section 1886(d)(3)(E)(iii)(III) of the Social Security Act.(B)Indian tribeThe term Indian tribe has the meaning given such term in section 4 of the Indian Health Care Improvement Act.(C)Native Hawaiian health care systemThe term Native Hawaiian Health Care System has the meaning given such term in section 12 of the Native Hawaiian Health Care Improvement Act.(D)RegionThe term region means a State, Indian tribe, rural area, or frontier area.(E)Rural areaThe term rural area has the meaning given that term in section 1886(d)(2)(D) of the Social Security Act.(F)Tribal organizationThe term tribal organization has the meaning given such term in the Indian Self-Determination Act.(G)StateThe term State has the meaning given that term for purposes of title V of the Social Security Act..4.Telehealth network and telehealth resource centers grant programsSection 330I of the Public Health Service Act (42 U.S.C. 254c–14) is amended—(1)in subsection (f)(1)(B)(iii), by adding at the end the following:(XIII)Providers of maternal, including prenatal, labor and birth, and postpartum care services and entities operation obstetric care units.;(2)in subsection (i)(1)(B), by inserting labor and birth, postpartum, before or prenatal; and(3)in subsection (k)(1)(B), by inserting equipment useful for caring for pregnant women and individuals, including ultrasound machines and fetal monitoring equipment, before and other equipment.5.Rural maternal and obstetric care training demonstrationPart D of title VII of the Public Health Service Act is amended by inserting after section 760 (42 U.S.C. 294k) the following:760A.Rural maternal and obstetric care training demonstration(a)In generalThe Secretary shall establish a training demonstration program to award grants to eligible entities to support—(1)training for physicians, medical residents, including family medicine and obstetrics and gynecology residents, and fellows to practice maternal and obstetric medicine in rural community-based settings;(2)training for licensed and accredited nurse practitioners, physician assistants, certified nurse midwives, certified midwives, certified professional midwives, home visiting nurses, or non-clinical professionals such as doulas and community health workers, to provide maternal care services in rural community-based settings; and(3)establishing, maintaining, or improving academic units or programs that—(A)provide training for students or faculty, including through clinical experiences and research, to improve maternal care in rural areas; or(B)develop evidence-based practices or recommendations for the design of the units or programs described in subparagraph (A), including curriculum content standards.(b)Activities(1)Training for medical residents and fellowsA recipient of a grant under subsection (a)(1)—(A)shall use the grant funds—(i)to plan, develop, and operate a training program to provide obstetric care in rural areas for family practice or obstetrics and gynecology residents and fellows; or(ii)to train new family practice or obstetrics and gynecology residents and fellows in maternal and obstetric health care to provide and expand access to maternal and obstetric health care in rural areas; and(B)may use the grant funds to provide additional support for the administration of the program or to meet the costs of projects to establish, maintain, or improve faculty development, or departments, divisions, or other units necessary to implement such training.(2)Training for other providersA recipient of a grant under subsection (a)(2)—(A)shall use the grant funds to plan, develop, or operate a training program to provide maternal health care services in rural, community-based settings; and(B)may use the grant funds to provide additional support for the administration of the program or to meet the costs of projects to establish, maintain, or improve faculty development, or departments, divisions, or other units necessary to implement such program.(3)Academic units or programsA recipient of a grant under subsection (a)(3) shall enter into a partnership with organizations such as an education accrediting organization (such as the Liaison Committee on Medical Education, the Accreditation Council for Graduate Medical Education, the Commission on Osteopathic College Accreditation, the Accreditation Commission for Education in Nursing, the Commission on Collegiate Nursing Education, the Accreditation Commission for Midwifery Education, or the Accreditation Review Commission on Education for the Physician Assistant) to carry out activities under subsection (a)(3).(4)Training program requirementsThe recipient of a grant under subsection (a)(1) or (a)(2) shall ensure that training programs carried out under the grant include instruction on—(A)maternal mental health, including perinatal depression and anxiety and postpartum depression;(B)maternal substance use disorder;(C)social determinants of health that impact individuals living in rural communities, including poverty, social isolation, access to nutrition, education, transportation, and housing; and(D)implicit bias.(c)Eligible entities(1)Training for medical residents and fellowsTo be eligible to receive a grant under subsection (a)(1), an entity shall—(A)be a consortium consisting of—(i)at least one teaching health center; or(ii)the sponsoring institution (or parent institution of the sponsoring institution) of—(I)an obstetrics and gynecology or family medicine residency program that is accredited by the Accreditation Council of Graduate Medical Education (or the parent institution of such a program); or(II)a fellowship in maternal or obstetric medicine, as determined appropriate by the Secretary; or(B)be an entity described in subparagraph (A)(ii) that provides opportunities for medical residents or fellows to train in rural community-based settings.(2)Training for other providersTo be eligible to receive a grant under subsection (a)(2), an entity shall be—(A)a teaching health center (as defined in section 749A(f));(B)a federally qualified health center (as defined in section 1905(l)(2)(B) of the Social Security Act);(C)a community mental health center (as defined in section 1861(ff)(3)(B) of the Social Security Act);(D)a rural health clinic (as defined in section 1861(aa) of the Social Security Act);(E)a freestanding birth center (as defined in section 1905(l)(3) of the Social Security Act);(F)a health center operated by the Indian Health Service, an Indian tribe, a tribal organization, or a Native Hawaiian Health Care System (as such terms are defined in section 4 of the Indian Health Care Improvement Act and section 12 of the Native Hawaiian Health Care Improvement Act); or(G)an entity with a demonstrated record of success in providing academic training for nurse practitioners, physician assistants, certified nurse-midwives, certified midwives, certified professional midwives, home visiting nurses, or non-clinical professionals, such as doulas and community health workers.(3)Academic units or programsTo be eligible to receive a grant under subsection (a)(3), an entity shall be a school of medicine or osteopathic medicine, a nursing school, a physician assistant training program, an accredited public or nonprofit private hospital, an accredited medical residency program, a school accredited by the Midwifery Education and Accreditation Council, or a public or private nonprofit entity which the Secretary has determined is capable of carrying out such grant.(4)ApplicationTo be eligible to receive a grant under subsection (a), an entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including an estimate of the amount to be expended to conduct training activities under the grant (including ancillary and administrative costs).(d)DurationGrants awarded under this section shall be for a minimum of 5 years.(e)Study and report(1)Study(A)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall conduct a study on the results of the demonstration program under this section.(B)Data submissionNot later than 90 days after the completion of the first year of the training program, and each subsequent year for the duration of the grant, that the program is in effect, each recipient of a grant under subsection (a) shall submit to the Secretary such data as the Secretary may require for analysis for the report described in paragraph (2).(2)Report to CongressNot later than 1 year after receipt of the data described in paragraph (1)(B), the Secretary shall submit to Congress a report that includes—(A)an analysis of the effect of the demonstration program under this section on the quality, quantity, and distribution of maternal, including prenatal, labor and birth, and postpartum care services and the demographics of the recipients of those services;(B)an analysis of maternal and infant health outcomes (including quality of care, morbidity, and mortality) before and after implementation of the program in the communities served by entities participating in the demonstration; and(C)recommendations on whether the demonstration program should be expanded.(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, $5,000,000 for each of fiscal years 2022 through 2026..6.GAO reportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report on the maternal, including prenatal, labor and birth, and postpartum care in rural areas. Such report shall include the following:(1)The location of gaps in maternal and obstetric clinicians and health professionals, including non-clinical professionals such as doulas and community health workers.(2)The location of gaps in facilities able to provide maternal, including prenatal, labor and birth, and postpartum care in rural areas, including care for high-risk pregnancies.(3)The gaps in data on maternal mortality and recommendations to standardize the format on collecting data related to maternal mortality and morbidity.(4)The gaps in maternal health by race and ethnicity in rural communities, with a focus on racial inequities for Black residents and among Indian Tribes and American Indian/Alaska Native rural residents (as such terms are defined in section 4 of the Indian Health Care Improvement Act).(5)A list of specific activities that the Secretary of Health and Human Services plans to conduct on maternal, including prenatal, labor and birth, and postpartum care.(6)A plan for completing such activities.(7)An explanation of Federal agency involvement and coordination needed to conduct such activities.(8)A budget for conducting such activities.(9)Other information that the Comptroller General determines appropriate.